DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 8, 5 are amended in the reply filed on 04/20/2022; claim 2 was previously cancelled. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by previously relied on references below.
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
Applicant argues regarding Yan and Antolik that they do not disclose a cover ring and a top shield ring. 
Examiner disagrees, and notes that Yan and Antolik disclose a cover ring and a top shield ring respectively, as noted in the rejections below. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Focus ring control system (actuator, para. [0018]) in claims 1-20.
Detector, laser detector (appears to be a laser, para. [0020-0021]) in claims 1-20.
Feedback system (no structure disclosed, para. [0021] in claims 4-5, 10-12, 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211166 to Yan et al (“Yan”) in view of US 2013/0323860 “Antolik” and further in view of US 2010/0112212 to “Zhang.”
Claim 1: Yan discloses an etching apparatus comprising: a chamber (500 [substrate processing chamber], Fig. 9); a chuck (506 [pedestal]) disposed within the chamber (500), the chuck (506) being configured to hold a wafer (508 [substrate]) during an etching process performed on the wafer (para. [0058]); a focus ring (503 [edge coupling ring]) disposed within the chamber (500, see Fig. 9), the focus ring (503) encircling the chuck (506), the focus ring (503) considered capable to be configured to control an etch direction of the etching process (para. [0050] where movement changes an edge coupling effect of the plasma relative to the substrate during etching); and a focus ring control system (505 [one or more actuators]) coupled to the focus ring (506, para. [0058]), the focus ring control system (505) being configured to adjust a vertical position of the focus ring relative to the wafer (para. [0058]).
Yan discloses further comprising a laser detector (572 [sensor], Fig. 9, Yan, para. [0063] where sensor can be a laser), the laser detector (572) facing the focus ring (503, see para. [0063] where 572 can be in direct line of sight to the edge ring), the laser detector (572) being configured to detect the vertical position of the focus ring relative to the wafer (see para. [0063] where 572 measures erosion relative to the wafer which necessarily is a vertical distance).
However Yan does not explicitly disclose the laser detector disposed within the chamber; a top plate disposed over the chuck within the chamber, the top plate being interposed between the laser detector and the focus ring; a cooling plate disposed over the top plate within the chamber, the laser detector being embedded in the cooling plate. 
Antolik discloses a laser detector (164 [laser interferometer], Fig. 9) can be disposed within or outside the chamber (110), a top plate (inner plate of 353 [upper electrode], Fig. 5, 9) disposed over the chuck (210 [chuck body]) within the chamber (110, see Fig. 5, 9 where 353 is within 110), the top plate (inner plate of 353) interposed between the laser detector (164) and a ring (ring on 210); and a cooling plate (351/352 [cooling plate/thermal control plate]) disposed over the top plate (inner plate of 353) within the chamber (110, 353 is in 110 as noted before), the detector (164) being coupled to the top plate (inner plate of 353) for the purpose of providing signals to the controller (145 [control system]) to effect real time measurements (para. [0048]). 
However Antolik does not disclose the detector being embedded in the cooling plate, however as noted above Antolik teaches optimization of placement of the detector. Additionally, Applicant has not disclosed any criticality in the disclosure regarding placement and/or positioning of the detector. 
Zhang teaches that sensors (199, Fig. 2-4) including displacement sensors (199) may be embedded in either the gas distribution plate (110) or substrate support, or maybe positioned in other locations within the chamber for the purpose of detecting process conditions and/or detecting changes within the system requiring adjustment of the component (para. [0038]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of embedding and positioning of the detector as taught by Antolik with motivation to provide signals to the controller to effect real time measurements and Zhang with motivation to detect process conditions and/or detect changes within the system requiring adjustment of the component.
The apparatus of Yan in view of Antolik and Zhang does not disclose a cover ring disposed within the chamber, the cover ring encircling the focus ring. 
However Yan discloses another similar embodiment where a cover ring (1018 [lifting ring], Fig. 16) is disposed within the chamber (para. [0076]), the cover ring (1018) encircling the focus ring (1014 [edge coupling ring]) for the purpose of aiding in raising the edge coupling ring (focus ring) above a surface of the pedestal when removing the edge coupling ring using a robot arm (para. [0076]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover ring and configuration taught by Yan with motivation to aiding in raising the edge coupling ring (focus ring) above a surface of the pedestal when removing the edge coupling ring using a robot arm.
The apparatus of Yan in view of Antolik and Zhang discloses what appears to be a top shield ring (“outer electrode ring,” of 353 para. [0040], Fig. 5, Antolik) disposed within the chamber (110), the top shield ring (“outer electrode ring” of 353) encircling the top plate (inner disc-shaped showerhead electrode), an outer diameter of the top shield ring (“outer electrode ring” of 353) being greater than an outer diameter of a ring (see Fig. 5 where “outer electrode ring” of 353 appears to have a diameter greater than any ring(s) on 210), a first surface of the top shield ring (bottom surface of “outer electrode ring” of 353) appears to be level with a first surface of the top plate (bottom surface of inner disc-shaped showerhead electrode of 353), the first surface of the top plate facing the chuck (see Fig. 5, Antolik).
Claim 2: (Cancelled).
Claim 3: The apparatus of Yan in view of Antolik and Zhang discloses wherein the laser detector (572, Fig. 9, Yan) is further configured to transmit a transmitted laser beam (para. [0063]) toward the focus ring (503), receive a reflected laser beam reflected from the focus ring (para. [0069]), and generate a sense signal based on the transmitted laser beam and the reflected laser beam (para. [0069]). It is further noted that the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claim 4: The apparatus of Yan in view of Antolik and Zhang discloses further comprising a feedback system (560 [controller], Fig. 9, Yan) coupled to the laser detector (572) and the focus ring control system (505), the feedback system (560) considered capable to be configured to receive the sense signal (“message”) from the laser detector and transmit a control signal to the focus ring control system (para. [0067-0069]).
Claim 5: The apparatus of Yan in view of Antolik, Zhang discloses wherein the feedback system (560, Fig. 9-10, Yan) is considered capable to be configured to further receive a user-generated signal from a user (para. [0069] and [0097] where controller may be include a user interface, Yan).
Claim 6: The apparatus of Yan in view of Antolik and Zhang discloses wherein the etching process is a plasma etching process (para. [0058] where plasma etching is disclosed, Yan), and wherein the focus ring (503) is considered capable to be configured to control a direction of ions of the plasma etching process (para. [0050]).
Claim 7: The apparatus of Yan in view of Antolik and Zhang discloses wherein the focus ring control system (505, Fig. 9, Yan) is an actuator (505) disposed within the chamber (500, see para. [0058], Fig. 9).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Antolik and Zhang as applied to claims 1, 3-7, and further in view of US 2003/0019584 to “Choi.”
Claim 21: The apparatus of Yan in view of Antolik and Zhang does not disclose wherein an inner sidewall of the focus ring is a sloped sidewall, wherein the inner sidewall of the focus ring forms a first angle with a bottom surface of the focus ring, and wherein the first angle is between about 30 degrees and about 60 degrees.
Choi discloses wherein an inner sidewall (“a” [surface], Fig. 4) of the focus ring (20 [edge ring]) is a sloped sidewall (para. [0024]), wherein the inner sidewall of the focus ring (“a” of 20) forms a first angle (angle) with a bottom surface of the focus ring (see Fig. 4), and wherein the first angle is between about 30 degrees and about 60 degrees (see para. [0024] where it is 40 to about 80 degrees which overlaps the claimed range) for the purpose of uniformly distributing a plasma gas over a wafer to be evenly etched by the plasma gas (para. [0026]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inner side wall with angle requirements as taught by Choi with motivation to uniformly distribute a plasma gas over a wafer to be evenly etched by the plasma gas.
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211166 to Yan et al (“Yan”) in view of US 2013/0323860 Antolik et al. (“Antolik”) and further in view of US 2013/0228550 to “Mori,” US 2010/0112212 to “Zhang.”
Claim 8: Yan discloses an etching apparatus comprising: a chamber (500 [substrate processing chamber], Fig. 9); a chuck (506 [pedestal]) disposed within the chamber (500), the chuck (506) being configured to hold a wafer (508 [substrate]) during a plasma etching process performed on the wafer (para. [0058]); a focus ring (503 [edge coupling ring]) disposed within the chamber (500, see Fig. 9), the focus ring (503) surrounding the chuck (506), the focus ring (503) considered capable to be configured to control a direction of ions of the plasma etching process (para. [0050] where movement changes an edge coupling effect of the plasma relative to the substrate during etching); and a focus ring control system (505 [one or more actuators]) coupled to the focus ring (506, para. [0058]), the focus ring control system (505) being configured to adjust a vertical position of the focus ring relative to the wafer (para. [0058]).
Yan discloses a detector (572 [sensor], Fig. 9), the detector (572) being configured to detect the vertical position of the focus ring relative to the wafer (see para. [0063] where 572 measures erosion relative to the wafer which necessarily is a vertical distance).
However Yan does not explicitly disclose the detector disposed within the chamber. 
Antolik discloses a detector (164 [laser interferometer], Fig. 9) can be disposed within or outside the chamber (110), for the purpose of providing signals to the controller (145 [control system]) to effect real time measurements (para. [0048]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of positioning of the detector as taught by Antolik with motivation to provide signals to the controller to effect real time measurements.
The apparatus of Yan in view of Antolik does not disclose a top plate disposed over the chuck within the chamber; and a hole extending though the top plate, the hole being interposed between the detector and the focus ring; a cooling plate disposed over the top plate within the chamber, the detector interposed between the cooling plate and the hole.
Mori discloses a top plate (116 [shower plate], Fig. 10) disposed over the chuck (120 [wafer stage]) within the chamber (108 [etching chamber]); and a hole (lower portion of 131 [hole part]) extending though the top plate (116), the hole (131) being interposed between a detector (upper portion of 131 [EPD hole part]) and a focus ring (118 [focus ring]), a cooling plate (115 [antenna electrode] which has cooling ports and conduits, para. [0040]) disposed over the top plate (116) within the chamber (108), for the purpose of monitoring an etching end point (para. [0039]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the top plate and hole with configuration as taught by Mori with motivation to monitor an etching end point. 
However Antolik and Mori do not disclose the detector interposed between the cooling plate and the hole. 
Zhang teaches that sensors (199, Fig. 2-4) including displacement sensors (199) may be embedded in either the gas distribution plate (110) or substrate support, or maybe positioned in other locations within the chamber for the purpose of detecting process conditions and/or detecting changes within the system requiring adjustment of the component (para. [0038]). Additionally, Applicant has not disclosed any criticality in the disclosure regarding placement and/or positioning of the detector.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of embedding and positioning of the detector as taught by Zhang with motivation to detect process conditions and/or detect changes within the system requiring adjustment of the component.
The apparatus of Yan in view of Antolik, Mori and Zhang does not disclose a cover ring disposed within the chamber, the cover ring encircling the focus ring. 
However Yan discloses another similar embodiment where a cover ring (1018 [lifting ring], Fig. 16) is disposed within the chamber (para. [0076]), the cover ring (1018) encircling the focus ring (1014 [edge coupling ring]) for the purpose of aiding in raising the edge coupling ring (focus ring) above a surface of the pedestal when removing the edge coupling ring using a robot arm (para. [0076]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover ring and configuration taught by Yan with motivation to aiding in raising the edge coupling ring (focus ring) above a surface of the pedestal when removing the edge coupling ring using a robot arm.
The apparatus of Yan in view of Antolik, Mori and Zhang discloses what appears to be a top shield ring (“outer electrode ring,” of 353 para. [0040], Fig. 5, Antolik) disposed within the chamber (110), the top shield ring (“outer electrode ring” of 353) encircling the top plate (inner disc-shaped showerhead electrode), an outer diameter of the top shield ring (“outer electrode ring” of 353) being greater than an outer diameter of a ring (see Fig. 5 where “outer electrode ring” of 353 appears to have a diameter greater than any ring(s) on 210), a first surface of the top shield ring (bottom surface of “outer electrode ring” of 353) appears to be level with a first surface of the top plate (bottom surface of inner disc-shaped showerhead electrode of 353), the first surface of the top plate facing the chuck (see Fig. 5, Antolik).
Claim 9: The apparatus of Yan in view of Antolik and Mori discloses wherein the focus ring (503/1310 [edge coupling ring], Fig. 21, Yan, another similar embodiment) has a non-vertical inner sidewall (see Fig. 21 where 1310 has 1324 [groove] which has a non-vertical inner wall).
Claim 10: The apparatus of Yan in view of Antolik and Mori discloses further comprising a feedback system (560 [controller], Fig. 9, Yan) coupled to the laser detector (572) and the focus ring control system (505), the feedback system (560) considered capable to be configured to receive the sense signal (“message”) from the laser detector and transmit a control signal to the focus ring control system (para. [0067-0069]).
Claim 11: The apparatus of Yan in view of Antolik and Mori discloses wherein the detector (572, Fig. 9, Yan) is a laser detector (572 [sensor], para. [0063] where sensor can be a laser).
Claim 12: The apparatus of Yan in view of Antolik and Mori discloses wherein the laser detector (572, Fig. 9, Yan) is further configured to transmit a transmitted laser beam (para. [0063]) toward the focus ring (503), receive a reflected laser beam reflected from the focus ring (para. [0069]), and generate a sense signal based on the transmitted laser beam and the reflected laser beam (para. [0069]).  It is further noted that the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Antolik and Mori and Zhang as applied to claims 8-12 above, and further in view of US 2006/0170078 to Moriya et al. (“Moriya”).
Claim 13: The apparatus of Yan in view of Antolik and Mori does not disclose wherein an inner diameter of the focus ring is between about 302 mm and about 314 mm.
However Moriya discloses wherein an inner diameter of a focus ring is between about 302 mm and about 314 mm (see para. [0063] where 302 mm overlaps the claimed range) for the purpose of being suitably used for plasma etching processing and heat treatment in a semiconductor manufacture (para. [0002]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inner diameter requirement as taught by Moriya with motivation to be suitably used for plasma etching processing and heat treatment in a semiconductor manufacture.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Antolik and Mori as applied to claims 8-12 above, and further in view of US 6,475,918 to Izawa et al. (“Izawa”).
Claim 14: The apparatus of Yan in view of Antolik, Mori and Zhang does not disclose wherein a width of the focus ring is between about 20 mm and about 30 mm.
However Izawa discloses wherein a width of the focus ring is between about 20 mm and about 30 mm (see col. 4, lines 52-56 where 30 mm overlaps the claimed range) for the purpose of providing radical consuming effect at the periphery of the article to be treated (col. 4, lines 52-60).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the width requirement as taught by Izawa with motivation to provide radical consuming effect at the periphery of the article to be treated.
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0211166 to Yan et al (“Yan”) in view of US 2013/0323860 Antolik et al. (“Antolik”) and further in view of US 2010/0112212 to “Zhang”.
Claim 15: Yan discloses an etching apparatus comprising: a chamber (500 [substrate processing chamber], Fig. 9); a chuck (506 [pedestal]) disposed within the chamber (500), the chuck (506) being configured to hold a wafer (508 [substrate]); a focus ring (503 [edge coupling ring]) disposed within the chamber (500, see Fig. 9), the focus ring (503) encircling the chuck (506), the focus ring (503) considered capable to be configured to control a direction of ions within the chamber (para. [0050] where movement changes an edge coupling effect of the plasma relative to the substrate during etching); and a focus ring control system (505 [one or more actuators]) coupled to the focus ring (506, para. [0058]), the focus ring control system (505) being configured to move the focus ring in a direction perpendicular to a major surface of the chuck (para. [0058]).
Yan discloses a detector (572 [sensor], Fig. 9), the detector (572) being configured to detect a distance between the detector and the focus ring (see para. [0063] where 572 measures erosion relative to the wafer which necessarily is a vertical distance).
However Yan does not explicitly disclose the detector disposed within the chamber; a top plate disposed over the chuck within the chamber; and a cooling plate disposed over the top plate within the chamber, the detector being interposed between the cooling plate and the top plate.
Antolik discloses a detector (164 [laser interferometer], Fig. 9) can be disposed within or outside the chamber (110 [vacuum chamber]), a top plate (353 [upper electrode], Fig. 5, 9) disposed over the chuck (210 [chuck body]) within the chamber (110, see Fig. 5, 9 where 353 is within 110); and a cooling plate (351/352 [cooling plate/thermal control plate]) disposed over the top plate (353) within the chamber (110, 353 is in 110 as noted before), the detector (164) being coupled to the top plate (353) for the purpose of providing signals to the controller (145 [control system]) to effect real time measurements (para. [0048]). 
However Antolik does not disclose the detector being interposed between the cooling plate and the top plate, however as noted above Antolik teaches optimization of placement of the detector. Additionally, Applicant has not disclosed any criticality in the disclosure regarding placement and/or positioning of the detector. 
Zhang teaches that sensors (199, Fig. 2-4) including displacement sensors (199) may be embedded in either the gas distribution plate (110) or substrate support, or maybe positioned in other locations within the chamber for the purpose of detecting process conditions and/or detecting changes within the system requiring adjustment of the component (para. [0038]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of embedding and positioning of the detector as taught by Antolik with motivation to provide signals to the controller to effect real time measurements and Zhang with motivation to detect process conditions and/or detect changes within the system requiring adjustment of the component.
The apparatus of Yan in view of Antolik and Zhang discloses further comprising a feedback system (560 [controller], Fig. 9, Yan) coupled to the detector (572) and the focus ring control system (505), the feedback system (560) considered capable to be configured to receive at least one of a sense signal (“message”) from the detector and a user-generated signal from a user (para. [0069] and [0097] where controller may be include a user interface), and transmit a control signal to the focus ring control system (para. [0068-0069]).
The apparatus of Yan in view of Antolik and Zhang does not disclose a cover ring disposed within the chamber, the cover ring encircling the focus ring. 
However Yan discloses another similar embodiment where a cover ring (1018 [lifting ring], Fig. 16) is disposed within the chamber (para. [0076]), an inner sidewall of the cover ring (1018) facing an outer sidewall of the focus ring (1014 [edge coupling ring]) for the purpose of aiding in raising the edge coupling ring (focus ring) above a surface of the pedestal when removing the edge coupling ring using a robot arm (para. [0076]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover ring and configuration taught by Yan with motivation to aiding in raising the edge coupling ring (focus ring) above a surface of the pedestal when removing the edge coupling ring using a robot arm.
The apparatus of Yan in view of Antolik and Zhang discloses what appears to be a top shield ring (“outer electrode ring,” of 353 para. [0040], Fig. 5, Antolik) disposed within the chamber (110), the top shield ring (“outer electrode ring” of 353) encircling the top plate (inner disc-shaped showerhead electrode), an outer diameter of the top shield ring (“outer electrode ring” of 353) being greater than an outer diameter of a ring (see Fig. 5 where “outer electrode ring” of 353 appears to have a diameter greater than any ring(s) on 210, see Fig. 5, Antolik).
Claim 16: The apparatus of Yan in view of Antolik and Zhang discloses wherein the user-generated signal is necessarily based on a desired distance between the detector and the focus ring (by definition, a laser interferometer measures position/distance, see Yan, para. [0063]).
Claim 17: The apparatus of Yan in view of Antolik and Zhang discloses wherein the detector (572, Fig. 9, Yan) is a laser detector (572 [sensor], para. [0063] where sensor can be a laser).
Claim 18: The apparatus of Yan in view of Antolik and Zhang discloses wherein the laser detector (572, Fig. 9, Yan) is further configured to transmit a transmitted laser beam (para. [0063]) toward the focus ring (503), receive a reflected laser beam reflected from the focus ring (para. [0069]). It is further noted that the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claim 19: The apparatus of Yan in view of Antolik and Zhang discloses wherein the focus ring control system (505, Fig. 9, Yan) is an actuator (505, see para. [0058], Fig. 9).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Antolik and Zhang as applied to claims 15-19 above, and further in view of US 2003/0226821 to Huang et al (“Huang”).
Claim 20: The apparatus of Yan in view of Antolik and Zhang does not disclose wherein the feedback system is disposed within the chamber.
Huang discloses a feedback system (disclosed as “sensor,”) disposed within a chamber (abstract) for the purpose of improving efficiency in the manufacture of integrated circuitry on a substrate (para. [0001]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feedback system location as taught by Huang with motivation to improve efficiency in the manufacture of integrated circuitry on a substrate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718